Corrected Notice of Allowability
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Nikolaus Schibli on 02/14/2022. 
The application has been amended as follows: 
Claim 17, line 13, “the dialysate volume” is amended as follows: “a dialysate volume”.
Claim 17, line 16, “adjust a value of the second parameter” is amended as follows: “adjust [[a]] the value of the second parameter”.
Claim 17, line 17, “adjust a value of the first parameter” is amended as follows: “adjust [[a]] the value of the first parameter”.
Claim 19, line 8, “and least one of the adjusted first” is amended as follows: “and at least one of the adjusted first”.
Claim 25, line 7, “the medical treatment” is amended as follows: “the peritoneal dialysis
Claim 26, lines 1-2, “the medical treatment” is amended as follows: “the peritoneal dialysis treatment”.
Claim 26, line 2, “the two distinct cycle sets” is amended as follows: “the at least two distinct cycle sets”.
Claim 27, lines 3-4, “the medical treatment” is amended as follows: “the peritoneal dialysis treatment”.
Claim 28, lines 2-3, “the medical treatment” is amended as follows: “the peritoneal dialysis treatment”.
Claim 29, line 2, “one of first and second parameters” is amended as follows: “one of the first and second parameters”
Claim 31, line 9, “the fill phase” is amended as follows: “a fill phase”.
Claim 31, line 10, “the dialysate volume” is amended as follows: “a dialysate volume”.
Claim 31, line 14, “adjust a value of the second parameter” is amended as follows: “adjust [[a]] the value of the second parameter”.
Claim 31, line 15, “adjust a value of the first parameter” is amended as follows: “adjust [[a]] the value of the first parameter”.
Claim 32, lines 5-6, “the medical treatment” is amended as follows: “the peritoneal dialysis treatment”.
Claim 33, lines 2-3, “the medical treatment” is amended as follows: “the peritoneal dialysis treatment”.
Claim 38, line 3, “the cycle” is amended as follows: “a cycle”.
Claim 39, line 3, “the cycle” is amended as follows: “a cycle”.
Claim 40, line 3, “the cycle” is amended as follows: “a cycle”.
Claim 41, line 3, “the cycle” is amended as follows: “a
Claim 42, line 4, “a cycle set” is amended as follows: “[[a]] the cycle set”
Claim 43, line 3, “the cycle” is amended as follows: “a cycle”.
Claim 44, line 3, “the cycle” is amended as follows: “a cycle”.
Claim 45, line 4, “a cycle set” is amended as follows: “[[a]] the cycle set”.
Claim 46, line 4, “modifying the the first parameter” is amended as follows: “modifying the 

Allowable Subject Matter
Examiner notes: see examiner’s statement of reasons for allowance in the Office Action mailed on 12/22/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DUNG T ULSH/Examiner, Art Unit 3783